DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–10 and 12–16 is/are pending.
Claim(s) 11 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 August 2022 was filed after the mailing date of the non-final Office Action on 29 June 2022.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 103
Claim(s) 1, 3, 5, and 8–10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (WO 2017/082671 A1; see English language equivalent, US 2018/0315971 A1; hereinafter Kwon) in view of Matsumoto et al. (WO 2017/047576 A1, hereinafter Matsumoto).
Regarding claim 1, modified Kwon discloses a separator (200) for a non-aqueous secondary battery (FIG. 1b, [0048]), the separator comprising:
a porous substrate (210, [0048]);
a heat resistant porous layer (230, [0069]) that is provided on one side or on both sides of the porous substrate (210, [0048]), and
an adhesive layer (220) that is provided on one side or on both sides of a layered body comprising the porous substrate (210) and the heat resistant porous layer (230, [0048]),
wherein adhesive resin particles (221, 222) adhere to the layered body (FIG. 1b, [0048]).
Kwon does not explicitly disclose:
wherein the heat resistant porous layer contains a porous coating film including at least one selected from the group consisting of a wholly aromatic polyamide, a polyamide imide and a polyimide.
Matsumoto discloses a separator (8) comprising a heat resistant porous layer (82) that contains a porous coating film including at least one selected from the group consisting of a wholly aromatic polyamide, a polyamide imide and a polyimide (see thermosetting resin, [0056]) to inhibit the heat contraction of the separator (see heat-resistant porous layer, [0051]). Kwon and Matsumoto are analogous art because they are directed to separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the heat-resistant porous layer of Kwon with the thermosetting resin of Matsumoto in order to inhibit the heat contraction of the separator.
Regarding claim 3, modified Kwon discloses all claim limitations set forth above and further discloses a separator:
wherein the heat resistant porous layer further contains inorganic particles and a content ratio of the inorganic particles in the heat resistant porous layer is from 50% by mass to 90% by mass (see content, [0060]).
Regarding claim 5, modified Kwon discloses all claim limitations set forth above and further discloses a separator:
wherein the adhesive resin particles (221, 222) comprise a mixture that includes a first adhesive resin particle (221) containing a polyvinylidene fluoride type resin (see organic particles, [0050]) and a second adhesive resin particle (222) containing an acrylic type resin (FIG. 1b, [0048]).
Regarding claim 8, modified Kwon discloses all claim limitations set forth above and further discloses a separator:
wherein a weight of the adhesive layer is from 0.2 g/m2 to 2.0 g/m2 per one side of the layered body (see loading amount, [0097]).
Regarding claim 9, modified Kwon discloses all claim limitations set forth above and further discloses a separator:
wherein the porous substrate (210) is a microporous membrane containing a polypropylene (see porous polymer substrate, [0057]).
Regarding claim 10, Kwon discloses a non-aqueous secondary battery that obtains electromotive force by lithium doping and dedoping (see lithium secondary batteries, [0086]), the non-aqueous secondary battery comprising a positive electrode; a negative electrode; and a separator disposed between the positive electrode and the negative electrode (see electrochemical device, [0085]), wherein the separator (200, [0048]) comprises:
a porous substrate (210, [0048]);
a heat resistant porous layer (230, [0069]) that is provided on one side or on both sides of the porous substrate (210, [0048]), and
an adhesive layer (220) that is provided on one side or on both sides of a layered body comprising the porous substrate (210) and the heat resistant porous layer (230, [0048]),
wherein adhesive resin particles (221, 222) adhere to the layered body (FIG. 1b, [0048]).
Kwon does not explicitly disclose:
wherein the heat resistant porous layer contains a porous coating film including at least one selected from the group consisting of a wholly aromatic polyamide, a polyamide imide and a polyimide.
Matsumoto discloses a separator (8) comprising a heat resistant porous layer (82) that contains a porous coating film including at least one selected from the group consisting of a wholly aromatic polyamide, a polyamide imide and a polyimide (see thermosetting resin, [0056]) to inhibit the heat contraction of the separator (see heat-resistant porous layer, [0051]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the heat-resistant porous layer of Kwon with the thermosetting resin of Matsumoto in order to inhibit the heat contraction of the separator.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (WO 2017/082671 A1; see English language equivalent, US 2018/0315971 A1) in view of Matsumoto (WO 2017/047576 A1) as applied to claim(s) 1 above, and further in view of Yoshitomi (JP 2012-099324 A).
Regarding claim 2, modified Kwon discloses all claim limitations set forth above, but does not explicitly disclose a separator:
wherein a peel strength between the porous substrate and the heat resistant porous layer is from 5 N/m to 75 N/m.
Yoshitomi discloses a separator having a peel strength of 5 N/m to 75 N/m between a porous substrate and a heat resistant porous layer to balance adhesion between the porous substrate and the heat resistant porous layer with cycle characteristics and shutdown responsiveness (see peel force, [0016]). Kwon and Yoshitomi are analogous art because they are directed to separators for non-aqueous secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of modified Kwon with the peel strength of Yoshitomi in order to balance adhesion between the porous substrate and the heat resistant porous layer with cycle characteristics and shutdown responsiveness.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (WO 2017/082671 A1; see English language equivalent, US 2018/0315971 A1) in view of Matsumoto (WO 2017/047576 A1) as applied to claim(s) 1 above, and further in view of Toyoda et al. (US 2015/0333308 A1, hereinafter Toyoda).
Regarding claim 6, modified Kwon discloses all claim limitations set forth above and further discloses a separator:
wherein a Gurley value difference between the separator and the porous substrate is from 20 sec/100 ml to 300 sec/100 ml.
Toyoda discloses a separator (200) having a Gurley value difference between the separator (200) and a porous substrate is from 20 sec/100 ml to 300 sec/100 ml  to improve ion permeability and rate property in a battery (TABLE 1, [0235]). Kwon and Toyoda are analogous art because they are directed to separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of modified Kwon with the Gurley value difference of Toyoda in order to improve the cycle performance.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (WO 2017/082671 A1; see English language equivalent, US 2018/0315971 A1) in view of Matsumoto (WO 2017/047576 A1) as applied to claim(s) 1 above, and further in view of Choi et al. (KR 2017-0019522 A, hereinafter Choi).
Regarding claim 7, modified Kwon discloses all claim limitations set forth above, but does not explicitly disclose a separator:
wherein at least one of a tensile strength of an MD direction, or a tensile strength of a TD direction, of the separator is from 500 kgf/cm2 to 3,000 kgf/cm2.
Choi discloses a separator having a tensile strength in an MD direction or a TD direction (see tensile strength, [0108]) is from 500 kgf/cm2 to 3,000 kgf/cm2 (see tensile strength, [0072]) to improve the cycle characteristics (see separation film, [0029]). Kwon and Choi are analogous art because they are directed to separator for non-aqueous secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of modified Kwon with the tensile strength of Choi in order to improve the cycle characteristics.

Claim(s) 4 and 14–16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (WO 2017/082671 A1; see English language equivalent, US 2018/0315971 A1) in view of Yoshitomi (JP 2012-099324 A).
Regarding claim 4, Kwon discloses a separator (200) for a non-aqueous secondary battery (FIG. 1b, [0048]), the separator comprising:
a porous substrate (210, [0048]);
a heat resistant porous layer (230, [0069]) that is provided on one side or on both sides of the porous substrate (210, [0048]), and
wherein the heat resistant porous layer (230) contains at least one of inorganic particles or a heat resistant resin (see porous coating layer, [0059]),
the heat resistant resin having at least one of an amide bond or an imide bond in a molecule (see binder polymer, [0068]); and
an adhesive layer (220) that is provided on one side or on both sides of a layered body comprising the porous substrate (210) and the heat resistant porous layer (230, [0048]),
wherein adhesive resin particles (221, 222) adhere to the layered body (FIG. 1b, [0048]),
wherein the adhesive resin particles (221, 222) comprise a mixture that includes
a resin particle F (221) containing a polyvinylidene fluoride type resin (see organic particles, [0050]) in an amount of more than 50% by mass with respect to a total solid content of the resin particle F (see PVdF-HFP, [0097]–[0099]); and
a resin particle A (222) containing an acrylic type resin (FIG. 1b, [0048]) in an amount of more than 50% by mass with respect to a total solid content of the resin particle A (see acrylic resin, [0097]–[0099]),
wherein a mass ratio between the resin particle F and the resin particle A in the mixture is from 50:50 to 90:10 (see combined weight, [0097]–[0099]).
Kwon does not explicitly disclose:
wherein a peel strength between the porous substrate and the heat resistant porous layer is from 5 N/m to 75 N/m.
Yoshitomi discloses a separator having a peel strength of 5 N/m to 75 N/m between a porous substrate and a heat resistant porous layer to balance adhesion between the porous substrate and the heat resistant porous layer with cycle characteristics and shutdown responsiveness (see peel force, [0016]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of Kwon with the peel strength of Yoshitomi in order to balance adhesion between the porous substrate and the heat resistant porous layer with cycle characteristics and shutdown responsiveness.
Regarding claim 14, modified Kwon discloses all claim limitations set forth above and further discloses a separator:
wherein a weight of the adhesive layer is from 0.2 g/m2 to 2.0 g/m2 per one side of the layered body (see loading amount, [0097]).
Regarding claim 15, modified Kwon discloses all claim limitations set forth above and further discloses a separator:
wherein the porous substrate (210) is a microporous membrane containing a polypropylene (see porous polymer substrate, [0057]).
Regarding claim 16, Kwon discloses a non-aqueous secondary battery that obtains electromotive force by lithium doping and dedoping (see lithium secondary batteries, [0086]), the non-aqueous secondary battery comprising a positive electrode; a negative electrode; and a separator disposed between the positive electrode and the negative electrode (see electrochemical device, [0085]), wherein the separator (200, [0048]) comprises:
a porous substrate (210, [0048]);
a heat resistant porous layer (230, [0069]) that is provided on one side or on both sides of the porous substrate (210, [0048]), and
wherein the heat resistant porous layer (230) contains at least one of inorganic particles or a heat resistant resin (see porous coating layer, [0059]),
the heat resistant resin having at least one of an amide bond or an imide bond in a molecule (see binder polymer, [0068]); and
an adhesive layer (220) that is provided on one side or on both sides of a layered body comprising the porous substrate (210) and the heat resistant porous layer (230, [0048]),
wherein adhesive resin particles (221, 222) adhere to the layered body (FIG. 1b, [0048]),
wherein the adhesive resin particles (221, 222) comprise a mixture that includes
a resin particle F (221) containing a polyvinylidene fluoride type resin (see organic particles, [0050]) in an amount of more than 50% by mass with respect to a total solid content of the resin particle F (see PVdF-HFP, [0097]–[0099]); and
a resin particle A (222) containing an acrylic type resin (FIG. 1b, [0048]) in an amount of more than 50% by mass with respect to a total solid content of the resin particle A (see acrylic resin, [0097]–[0099]),
wherein a mass ratio between the resin particle F and the resin particle A in the mixture is from 50:50 to 90:10 (see combined weight, [0097]–[0099]).
Kwon does not explicitly disclose:
wherein a peel strength between the porous substrate and the heat resistant porous layer is from 5 N/m to 75 N/m.
Yoshitomi discloses a separator having a peel strength of 5 N/m to 75 N/m between a porous substrate and a heat resistant porous layer to balance adhesion between the porous substrate and the heat resistant porous layer with cycle characteristics and shutdown responsiveness (see peel force, [0016]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of Kwon with the peel strength of Yoshitomi in order to balance adhesion between the porous substrate and the heat resistant porous layer with cycle characteristics and shutdown responsiveness.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (WO 2017/082671 A1; see English language equivalent, US 2018/0315971 A1) in view of Yoshitomi (JP 2012-099324 A) as applied to claim(s) 4 above, and further in view of Toyoda (US 2015/0333308 A1).
Regarding claim 6, modified Kwon discloses all claim limitations set forth above and further discloses a separator:
wherein a Gurley value difference between the separator and the porous substrate is from 20 sec/100 ml to 300 sec/100 ml.
Toyoda discloses a separator (200) having a Gurley value difference between the separator (200) and a porous substrate is from 20 sec/100 ml to 300 sec/100 ml  to improve ion permeability and rate property in a battery (TABLE 1, [0235]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of modified Kwon with the Gurley value difference of Toyoda in order to improve the cycle performance.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (WO 2017/082671 A1; see English language equivalent, US 2018/0315971 A1) in view of Yoshitomi (JP 2012-099324 A) as applied to claim(s) 4 above, and further in view of Choi (KR 2017-0019522 A).
Regarding claim 13, modified Kwon discloses all claim limitations set forth above, but does not explicitly disclose a separator:
wherein at least one of a tensile strength of an MD direction, or a tensile strength of a TD direction, of the separator is from 500 kgf/cm2 to 3,000 kgf/cm2.
Choi discloses a separator having a tensile strength in an MD direction or a TD direction (see tensile strength, [0108]) is from 500 kgf/cm2 to 3,000 kgf/cm2 (see tensile strength, [0072]) to improve the cycle characteristics (see separation film, [0029]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of modified Kwon with the tensile strength of Choi in order to improve the cycle characteristics.

Response to Arguments
Applicant's arguments filed 29 September 2022 have been fully considered but they are not persuasive.
Applicants argue Kwon does not disclose the heat resistant porous layer contains a porous coating film including at least one selected from the group consisting of a wholly aromatic polyamide, a polyamide imide and a polyimide (P11/¶2). Nonobvious cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue Toyoda does not disclose the heat resistant porous layer contains a porous coating film including at least one selected from the group consisting of a wholly aromatic polyamide, a polyamide imide and a polyimide (P11/¶3). Note that while Toyoda does not disclose all the features of the present claimed invention, Toyoda is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a Gurley value difference, and in combination with the primary reference, discloses the presently claimed invention.
Applicants argue the separator according to amended claim 1 exhibits excellent effects in that it is unlikely to cause interfacial destruction between layers and cohesive failure in each of the layers, and in that the entire separator has a high adhesive strength to an electrode (P12/¶1). An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Applicants may compare the claimed invention with prior art that is more closely related to the invention than the prior art relied upon by the examiner. In re Holladay, 584 F.2d 384, 199 USPQ 516 (CCPA 1978); Ex parte Humber, 217 USPQ 265 (Bd. App. 1961). In other words, the evidence of unexpected results must be compared with prior art. Emphasis added. See MPEP § 716.02(e). The closest prior art of record is Kwon. The results have not been compared with Kwon. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP § 716.02(b). As set forth in § MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of separators (e.g., TABLES  1 to 4). The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP § 716.02(b). Therefore, the applicants have not demonstrated amended claim 1 exhibits excellent effects in that it is unlikely to cause interfacial destruction between layers and cohesive failure in each of the layers, and in that the entire separator has a high adhesive strength to an electrode.
Applicants argue Kwon does not disclose the adhesive resin particles are a mixture that includes a resin particle F (that contains a polyvinylidene fluoride type resin in an amount of more than 50% by mass with respect to a total solid content) and a resin particle A (that contains an acrylic type resin in an amount of more than 50% by mass with respect to a total solid content), in a mass ratio of from 50:50 to 90:10 (P12/¶3). Kwon discloses the adhesive resin particles (221, 222) comprise a mixture that includes a resin particle F (221) containing a polyvinylidene fluoride type resin (see organic particles, [0050]) in an amount of more than 50% by mass with respect to a total solid content of the resin particle F (see PVdF-HFP, [0097]–[0099]); and a resin particle A (222) containing an acrylic type resin (FIG. 1b, [0048]) in an amount of more than 50% by mass with respect to a total solid content of the resin particle A (see acrylic resin, [0097]–[0099]). Therefore, Kwon discloses the adhesive resin particles are a mixture that includes a resin particle F (that contains a polyvinylidene fluoride type resin in an amount of more than 50% by mass with respect to a total solid content) and a resin particle A (that contains an acrylic type resin in an amount of more than 50% by mass with respect to a total solid content), in a mass ratio of from 50:50 to 90:10.
Applicants argue the separator according to amended claim 4 exhibits excellent effects in that it is unlikely to cause interfacial destruction between layers, and in that the entire separator has a high adhesive strength to an electrode (P13/¶1). An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Applicants may compare the claimed invention with prior art that is more closely related to the invention than the prior art relied upon by the examiner. In re Holladay, 584 F.2d 384, 199 USPQ 516 (CCPA 1978); Ex parte Humber, 217 USPQ 265 (Bd. App. 1961). In other words, the evidence of unexpected results must be compared with prior art. Emphasis added. See MPEP § 716.02(e). The closest prior art of record is Kwon. The results have not been compared with Kwon. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP § 716.02(b). As set forth in § MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of separators (e.g., TABLES  1 to 4). The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP § 716.02(b). Therefore, applicants have not demonstrated the separator according to amended claim 4 exhibits excellent effects in that it is unlikely to cause interfacial destruction between layers, and in that the entire separator has a high adhesive strength to an electrode

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725